Case: 09-50761     Document: 00511218366          Page: 1    Date Filed: 08/30/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 30, 2010
                                     No. 09-50761
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE LUIS GONZALEZ-GONZALEZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 2:08-CR-607-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Jose Luis Gonzalez-Gonzalez appeals from the sentence imposed for his
guilty plea conviction for being an alien found in the United States after having
been previously removed.           Gonzalez argues that the imposed sentence is
unreasonable because the district court failed to provide an adequate
explanation for the sentence and because it was greater than necessary.
        Our review of the transcript shows that the district court’s explanation
supporting the imposed sentence was adequate. See Rita v. United States, 551

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-50761    Document: 00511218366 Page: 2      Date Filed: 08/30/2010
                                No. 09-50761

U.S. 338, 351 (2007).     Moreover, Gonzalez has failed to overcome the
presumption of reasonableness afforded to his within-guidelines sentence. See
United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
      The district court’s judgment is AFFIRMED.




                                      2